DETAILED ACTION
This is the second office action for US Application 16/861,569 for a Trim Assembly Comprising a Display Device and Vehicle Comprising Such Trim Assembly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: Line 2 of claim 4, the word, “the” has been deleted and replaced with - - a - -.  
Line 3 of claim 4, before the word “second” the word “the” has been deleted and replaced with - - a - -. 
Line 5 of claim 4, before the word “presence”, the word “the” has been deleted and replaced with - - a - -.
Line 6 of claim 4, before the word “vicinity”, the word “the” has been deleted and replaced with - - a - -.
Line 3 of claim 6, before the word “weight”, the word “the” has been deleted and replaced with - - a - -.
Line 4 of claim 6, before the word “maximum”, the word “the” has been deleted and replaced with - - a - -.


Allowable Subject Matter
Claims 1, 2, and 4-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632